Citation Nr: 0416976	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had verified active duty for training from 
February to May 1984.  He reportedly had other service as 
well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO decision which 
denied a reopened claim for service connectioni for right ear 
hearing loss.  A Board hearing was held in January 2004.  

At the Board hearing, the veteran indicated he wanted to 
apply to reopen a previously denied claim for service 
connection for a left knee disorder.  Such issue is not 
properly before the Board at this time, and it is referred to 
the RO for appropriate action.


REMAND

The veteran apparently claims that his current right ear 
hearing loss should be service-connected because it is due to 
loud noise exposure (acoustic trauma) during service.  The 
only period of service which has been verified is a period of 
active duty for training in the Army (National Guard) from 
February to May 1984; such period of service is considered 
"active service" and the appellant is considered a 
"veteran" because he has a service-connected low back 
disorder from this period of service.  38 U.S.C.A. § 101(2), 
(24).  The DD Form 214 from this period of service indicates 
that he had almost 29 years of earlier inactive duty, and the 
form also mentions that information on dates of prior active 
service was not available when the form was being completed.  
At his Board hearing, the veteran referred to earlier active 
duty and/or training periods in the National Guard or Reserve 
beginning as early as 1953.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for right ear hearing loss.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  To properly adjudicate the 
claim, the dates of all his service must be verified, since 
such dates are the reference points for service connection.  
Any additional service medical records should also be 
obtained, and the veteran should be given an opportunity to 
submit any additional pertinent medical records.  

Accordingly, the case is remanded for the following action:

1.  The RO should contact the service 
department and obtain verification of the 
exact dates and nature of all of the 
veteran's military service, including 
periods of active duty, active duty for 
training, inactive duty training, and 
other National Guard/Reserve service.  
The RO should also ask the service 
department to provide all additional 
service medical records pertaining to all 
of the veteran's service.

2.  The RO should ask the veteran to 
identify any other sources of VA or non-
VA medical records (which are not already 
in his claims folder), from his entire 
life, documenting right ear hearing 
problems.  The RO should then obtain 
copies of the related medical records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for right ear 
hearing loss.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.





This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


